DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	
Applicant’s arguments, see page 7 of Applicant’s reply, filed 06/15/2022, with respect to the rejection of claims 21-40 on the ground of nonstatutory double patenting have been fully considered, but are not found persuasive for the following reasons. A reply to the NDP rejection must include either a showing that the rejected claims are patentably distinct from the reference claims or a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) in order to be complete response. MPEP § 804. Examiner notes that terminal disclaimers may be withdrawn before issuance of the patent with a petition under 37 CFR 1.182 if the claims are canceled or otherwise shown to be patentably distinct from the reference claims. See MPEP § 1490, subsection VII. Therefore, the non-statutory double patenting (NDP) rejections, including provisional NDP rejections, will not be held in abeyance.
Applicant’s arguments, see pages 7-8 of Applicant’s reply, filed 06/15/2022, with respect to claim limitations interpreted under 35 U.S.C. 112(f) interpretation have been fully considered, but are not found persuasive for the following reasons. As noted by Applicant in the reply, in order for a claim limitation to be interpreted under 35 U.S.C. 112(f) the term “means” or “step” or the generic placeholder must not modified by sufficient structure, material, or acts for performing the claimed function. MPEP § 2181, subsection I. Applicant argues, at page 8 of the reply, that the amended recitation “stage output signal receiving modules to determine the completion statuses of the first stage and the at least one second stage” in claim 25 recites sufficiently definite structure for performing the function. Examiner respectfully disagrees. In particular, the claim doesn’t recite sufficient structure, material, or acts for performing the recited function of determining “the completion statuses of the first stage and the at least one second stage.” The amended language that the recited modules are “stage output signal receiving modules” doesn’t add any limitations that are sufficient structure, material, or acts for determining “the completion statuses of the first stage and the at least one second stage.”  As further noted by Applicant, at page 8 of the reply, a limitation will not invoke 35 U.S.C. 112(f)  if there is a structural modifier that further describes the term "means" or the generic placeholder. However, a generic placeholder preceded by a non-structural modifier that does not have any generally understood structural meaning in the art and isn’t defined in the specification as structural may invoke 35 U.S.C. 112(f). MPEP 2181(1)(C). The language “stage output signal receiving” that modifies the generic placeholder “module” is not defined in the specification and doesn’t have generally understood meaning in the art and, therefore, doesn’t connote sufficient structure to a person of ordinary skill in the art to avoid interpretation under 35 U.S.C. 112(f).
Applicant’s arguments, see page 9 of Applicant’s reply, filed 06/15/2022, with respect to claim rejections under 35 U.S.C. 112 rely on the arguments regarding the claim interpretation under 35 U.S.C. 112(f) addressed above and are not found persuasive for the reasons indicated in the previous paragraph.
Applicant’s arguments, see pages 10-12 of Applicant’s reply, filed 06/15/2022, with respect to the rejection of claims 21-26, 29-35, and 38- under 35 U.S.C. 102(a)(1) as being anticipated by Gupta have been fully considered, but are not found persuasive for the following reasons. Applicant argues the rejection/novelty of the claims, that “Gupta fails to disclose “a controller to provide control signals to the first stage to indicate a modification of an operating voltage applied to the first stage, wherein the modification of the operating voltage is determined based on a comparison of completion statuses of the first stage and the at least one second stage.” Page 10 of Applicant’s reply. Examiner respectfully disagrees. Gupta teaches an asynchronous pipeline comprises a plurality of units and voltage controller attached to each unit that generates a scaled voltage that is applied to each unit. Gupta at section IV(A), 1st paragraph. Gupta teaches that “a unit can make the correct decision on scaling its voltage if it can determine whether or not it is critical to the systems performance”, determining “if it is critical by deriving information about local congestion or starvation in the pipeline”, and “local congestion and starvation in asynchronous pipelines can be determined by observing the relative arrival order of handshake signals.” Gupta at section IV(A), 2nd, 3rd, and 6th paragraphs. That is, Gupta teaches determining voltage scaling based on the relative arrival order of handshake signals. Determining the relative order of signals is a comparison operation. Specifically, Gupta teaches determining the relative order by producing a congestion detection output (Cn) indicating whether the unit is congested or starved and ANDing this signal with an congestion detection output (inverted) from the next unit. Gupta at section IV(B), 1st – 2nd paragraphs. In other words, the voltage scaling is determined by determining the relative congestion detection outputs from a first unit/stage and a second unit/stage. The congestion detection outputs are completion status because they are indications (i.e. statuses) of the rate of data consumption (i.e. completion). Therefore, the determination of relative congestion detection outputs is a comparison of completion statuses as recited in the claims.
Applicant argues the novelty/rejection of claims 22-26, 29, 21-35, 38, and 40 under 35 U.S.C. 102 and claims 27, 28, 36, and 37 under 35 U.S.C. 103 based on their dependence from one of claims 21, 30, or 39 and these arguments are not found persuasive for the reasons indicated in the previous paragraph.
Applicant’s arguments, see page 12 of Applicant’s reply regarding the rejection of claims 24 and 33 have been fully considered and are persuasive.  Therefore, the rejections of claims 24 and 33 have been withdrawn. 
Further regarding claims 29 and 38, at page 12 of the reply, argues that “[e]ven assuming arguendo that Gupta's local congestion information is comparable to completion statuses, Gupta refers to congestion/starvation of a stage as whole and fails to disclose (or even suggest) partial completion statuses or basing its modification of operating voltages based on the partial completion statuses that are determined at predetermined locations within the first stage and the at least one second stage.” Examiner respectfully disagrees. Gupta teaches that the voltage scaling is determined based on congestion detector outputs determined by monitoring the request and ack signals from the first and second stages (i.e. at predetermined locations). Gupta section IV(B), 1st paragraph; Fig. 4. These request and ack signals from the first and second stages are “partial completion statuses that are determined at predetermined locations within the first stage and the at least one second stage” as recited in claims 29 and 38.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“stage output signal receiving modules to determine the completion statuses of the first stage and the at least one second stage” in claims 25 and 26 (with further functionality recited in claim 26).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “stage output signal receiving modules to determine the completion statuses of the first stage and the at least one second stage” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. In particular, the disclosure merely repeats the generic placeholder “module” or “status module” in combination with the function (See e.g. paragraphs 17, 18, 30, and 31 of the specification). Mere restatements of a function associated with a means-plus-function limitation are insufficient to provide the corresponding structure for definiteness. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. As detailed above regarding the indefiniteness rejection under 35 U.S.C. 112(b), the specification fails to disclose the corresponding structure, material, or acts for performing the entire claimed function. For the same reasons, the claim limitation “stage output signal receiving modules to determine the completion statuses of the first stage and the at least one second stage” is not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10, and 12-17 of U.S. Patent No. 10,698,692 in view of Vishal Gupta and Montek Singh, “Energy Conservation in Asynchronous Systems using Self-Adaptive Fine-Grain Voltage Scaling” (herein Gupta). Claims 1, 2, 4-10, and 12-17 of the ‘692 patent include all features of claim 21-40, as indicated in the table below, except claims 1, 9, and 17 of ‘692 patent recite modifying “an operating speed of the first stage” rather than modifying “an operating voltage applied to the first stage” as recited in claim 21, 30, and 39 of the instant application. However, in the same field of asynchronous circuits, Gupta teaches that modifying an operating voltage of a stage (i.e. fine-grained voltage scaling) modifies the operating speed of the stage [Scaling the voltage applied to a stage also modifies the delay/speed of the stage and, therefore, indication of a modification of operating speed is applied. Gupta at section II(A); section IV(A).]. Gupta teaches that this voltage scaling provides increased energy savings [Gupta at Abstract]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the asynchronous pipeline of claims 1, 9, and 17 of the ‘692 patent to modifying the operating voltage of the first stage in order to modify the operating speed of the first stage, as taught by Gupta, in order to provide increase energy savings.
16/91146
U.S. Patent No. 10,698,692
21.  An apparatus comprising: 

an asynchronous pipeline comprising a first stage and at least one second stage; and 






a controller to provide control signals to the first stage to indicate a modification of an operating voltage applied to the first stage, wherein the modification of the operating voltage is determined based on a comparison of completion statuses of the first stage and the at least one second stage.
1. An apparatus comprising: 

an asynchronous pipeline comprising a first stage, a second stage, and a third stage, wherein the first stage is consecutive to the second stage in the pipeline and the third stage is consecutive to the first stage in the pipeline and wherein the second stage provides an input to the first stage and wherein the first stage provides an input to the third stage; 
a controller to modify an operating speed of the first stage based on a comparison of a completion status of the first stage to a completion status of the second stage and to a completion status of the third stage; and wherein the first stage includes a buffer providing a drive current to a portion of the first stage, and wherein the controller adjusts a strength of the drive current based on the comparison of the completion statuses of the first stage and the second stage.
22. The apparatus of claim 21, wherein the at least one second stage comprises at least one of a left-hand stage that generates input data for the first stage and a right-hand stage that receives output data generated by the first stage.
2. The apparatus of claim 1, wherein the second stage generates input data for the first stage and the third stage receives output data generated by the first stage.
23. The apparatus of claim 21, wherein the modification of the operating voltage modifies an operating speed of the first stage.
1. An apparatus comprising:
…
a controller to modify an operating speed of the first stage based on a comparison of a completion status of the first stage to a completion status of the second stage and to a completion status of the third stage.

3. The apparatus of claim 1, wherein the controller is to modify an operating voltage applied to the first stage based on the comparison of the completion statuses of the first stage and the second stage.
24. The apparatus of claim 21, further comprising: at least one buffer to drive signals between portions of the first stage, and wherein the controller is to provide control signals to indicate at least one modification of at least one drive strength of the at least one buffer, wherein the at least one modification of the at least one drive strength is determined based on the comparison of the completion statuses of the first stage and the at least one second stage.
1. An apparatus comprising: 
…
a controller to modify an operating speed of the first stage based on a comparison of a completion status of the first stage to a completion status of the second stage and to a completion status of the third stage; and wherein the first stage includes a buffer providing a drive current to a portion of the first stage, and wherein the controller adjusts a strength of the drive current based on the comparison of the completion statuses of the first stage and the second stage.
25. The apparatus of claim 21, further comprising: a plurality of stage output signal receiving modules to determine the completion statuses of the first stage and the at least one second stage.
4. The apparatus of claim 1, further comprising: a plurality of modules to determine the completion statuses of the first stage and the second stage.
26. The apparatus of claim 25, wherein the plurality of stage output signal receiving modules determine the completion statuses of the first stage and the at least one second stage by monitoring output signals generated by the first stage and the at least one second stage in response to initiating execution of tasks by the first stage and the at least one second stage.
5. The apparatus of claim 4, wherein the plurality of modules determine the completion statuses of the first stage and the second stage by monitoring output signals generated by the first stage and the second stage in response to initiating execution of tasks by the first stage and the second stage.
27. The apparatus of claim 25, further comprising: a first replica critical path that corresponds to a critical path in the first stage; and at least one second replica critical path associated with the at least one second stage, wherein the plurality of modules determine the completion statuses of the first stage and the at least one second stage based on output signals generated by the first replica critical path and the at least one second replica critical path in response to input signals provided to the first replica critical path and the at least one second replica critical path simultaneous with initiating execution of tasks by the first stage and the at least one second stage.
6. The apparatus of claim 4, further comprising: a first replica critical path that corresponds to a critical path in the first stage; and at least one second replica critical path associated with the second stage, wherein the plurality of modules determine the completion statuses of the first stage and the second stage based on output signals generated by the first replica critical path and the at least one second replica critical path in response to input signals provided to the first replica critical path and the at least one second replica critical path simultaneous with initiating execution of tasks by the first stage and the second stage.
28. The apparatus of claim 21, further comprising: at least one lookup table indicating estimated completion times for different instruction
types, instruction opcodes, or characteristics of input data, and wherein the completion statuses of the first stage and the at least one second stage are determined based on the estimated completion times indicated by at least one of an instruction type, an instruction opcode, or a characteristic of input data associated with tasks executed by the first stage and the at least one second stage.
7. The apparatus of claim 1, further comprising: at least one lookup table indicating estimated completion times for different instruction types, instruction opcodes, or characteristics of input data, and wherein the completion statuses of the first stage and the second stage are determined based on the completion times indicated by at least one of an instruction type, an instruction opcode, or a characteristic of input data associated with tasks executed by the first stage and the second stage.
29. The apparatus of claim 21, wherein the modification is determined based on partial
completion statuses that are determined at predetermined locations within the first stage and the at least one second stage.
8. The apparatus of claim 1, wherein the modification is determined based on partial completion statuses that are determined at predetermined locations within the first stage
and the second stage.
30. A method comprising: 
comparing a completion status of a first stage of an asynchronous pipeline to at least one completion status of at least one second stage of the asynchronous pipeline; 







determining a modification of an operating voltage to be applied to the first stage based on the comparison; and

providing control signals to the first stage to indicate the modification of the operating
voltage applied to the first stage.
9. A method comprising: 
comparing a completion status of a first stage of an asynchronous pipeline to at least one completion status of a second stage and a third stage of the asynchronous pipeline, wherein the first stage is consecutive to the second stage in the pipeline and the third stage is consecutive to the first stage in the pipeline and wherein the second stage provides an input to the first stage and wherein the first stage provides an input to the third stage; 

modifying an operating speed of the first stage based on the comparison; and modifying a strength of a drive current of a buffer of the first stage based on the comparison.
31. The method of claim 30, wherein the at least one second stage comprises at least one of a left-hand stage that generates input data for the first stage and a right-hand stage that receives output data generated by the first stage.
10. The method of claim 9, wherein the second stage generates input data for the first stage and the third stage receives output data generated by the first stage.
32. The method of claim 30, further comprising: providing control signals to the first stage to indicate a modification to an operating speed of the first stage, wherein the modification is determined based on the comparison.
11. The method of claim 9, further comprising: determining a modification of an operating voltage to be applied to the first stage based on the comparison, and wherein modifying the operating speed of the first stage comprises modifying the operating voltage applied to the first stage.
33. The method of claim 30, further comprising: determining at least one modification of at least one drive strength used by at least one
buffer to drive signals between portions of the first stage, wherein the at least one modification of the at least one drive strength is determined based on the comparison, and wherein providing the control signals comprises providing control signals to indicate the at least one modification of the at least one drive strength of the at least one
buffer.
9. A method comprising: 
comparing a completion status of a first stage of an asynchronous pipeline to at least one completion status of a second stage and a third stage of the asynchronous pipeline
… 
modifying a strength of a drive current of a buffer of the first stage based on the comparison.
34. The method of claim 30, further comprising: determining the completion statuses of the first stage and the at least one second stage using a plurality of modules associated with the first stage and the at least one
second stage.
12. The method of claim 9, further comprising: determining the completion statuses of the first stage and the second stage using a plurality of modules associated with the first stage and the second stage.
35. The method of claim 34, wherein determining the completion status of the first stage and the at least one completion status of the at least one second stage comprises monitoring output signals generated by the first stage and the at least one second stage in response to initiating execution of tasks by the first stage and the at least one second stage.
13. The method of claim 12, wherein determining the completion statuses comprises monitoring output signals generated by the first stage and the second stage in response to initiating execution of tasks by the first stage and the second stage.
36. The method of claim 34, wherein determining the completion status of the first stage and the at least one completion status of the at least one second stage comprises determining monitoring output signals generated by a first replica critical path associated with the first stage and at least one second replica critical path associated with the at least one second stage, wherein the output signals are generated by the first replica critical path and the at least one second replica critical path in response to input signals provided to the first replica critical path and the at least one second replica critical path simultaneous with initiating execution of tasks by the first stage and the at least one second stage.
14. The method of claim 12, wherein determining the completion statuses comprises determining monitoring output signals generated by a first replica critical path associated with the first stage and at least one second replica critical path associated with the at least one second stage, wherein the output signals are generated by the first replica critical path and the at least one second replica critical path in response to input signals provided to the first replica critical path and the at least one second replica critical path simultaneous with initiating execution of tasks by the first stage and the second stage.
37. The method of claim 34, wherein determining the completion status of the first stage and the at least one completion status of the at least one second stage comprises
determining the completion statuses based on estimated completion times stored in at least one
lookup table that indicates estimated completion times for different instruction types, instruction
opcodes, or characteristics of input data.
15. The method of claim 12, wherein determining the completion statuses comprises determining the completion statuses based on estimated completion times stored in at least one lookup table that indicates estimated completion times for different instruction types, instruction opcodes, or
characteristics of input data.
38. The method of claim 30, wherein the modification is determined based on partial completion statuses that are determined at predetermined locations within the first stage and the at least one second stage.
16. The method of claim 9, wherein the modification is determined based on partial completion statuses that are determined at predetermined locations within the first stage
and the second stage.
39. An apparatus comprising: 

an asynchronous pipeline comprising plurality of stages; and 







a plurality of controllers to provide control signals to corresponding stages, wherein the control signals indicate modifications to operating voltages of the corresponding stages, wherein the modifications are determined based on a comparison of a completion status of the corresponding stage to at least one completion status of at least one other stage.
17. An apparatus comprising: 

an asynchronous pipeline comprising a plurality of stages including a first stage, a second stage and a third stage, wherein the first stage is consecutive to the second stage in the pipeline and the third stage is consecutive to the first stage in the pipeline and wherein the second stage provides an input to the first stage and wherein the first stage provides an input to the third stage; 

a plurality of controllers modifying operating speeds of at least one of the first stage, the second stage, and the third stage on a comparison of a completion status of the first stage, the second stage, and the third stage; and wherein the first stage includes a buffer providing a drive current to a portion of the first stage, and wherein a controller of the plurality of controllers adjusts a strength of the drive current based on the comparison of the completion statuses of the first stage and the second stage.
40. The apparatus of claim 39, wherein the plurality of controllers are to provide control signals indicating modifications to at least one of an operating speed applied to the corresponding stage and a drive strength of a buffer in the corresponding stage.
17. An apparatus comprising: 
…
a plurality of controllers modifying operating speeds of at least one of the first stage, the second stage, and the third stage on a comparison of a completion status of the first stage, the second stage, and the third stage; and wherein the first stage includes a buffer providing a drive current to a portion of the first stage, and wherein a controller of the plurality of controllers adjusts a strength of the drive current based on the comparison of the completion statuses of the first stage and the second stage.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 21-23, 25, 26, 29-32, 34, 35, and 38-40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vishal Gupta and Montek Singh, “Energy Conservation in Asynchronous Systems using Self-Adaptive Fine-Grain Voltage Scaling” (herein Gupta).

Regarding claims 21 and 30, taking claim 21 as exemplary, Gupta teaches an apparatus comprising: 
an asynchronous pipeline comprising a first stage and at least one second stage [The pipeline comprises multiple logic units and stages, including stage n (i.e. first stage) and a next stage n+1 (i.e. second stage). See Gupta at section IV(A), 1st paragraph; Fig. 2]; and 
a controller to provide control signals to the first stage to indicate a modification of an operating voltage applied to the first stage [Voltage controller provides a scaled/modified voltage to the corresponding stage. Gupta at section IV(A), 1st paragraph; Fig. 2], wherein the modification of the operating voltage is determined based on a comparison of completion statuses of the first stage and the at least one second stage [The scaled/modified voltage is determined based on a comparison of the congestion detector outputs (i.e. completion statuses) of the current stage and the next stage (i.e. ANDing of C and Cn+1 inverted in Fig. 4). Gupta at section IV(B); Fig. 4].

Regarding claims 22 and 31, taking claim 22 as exemplary, Gupta teaches the apparatus of claim 21, wherein the at least one second stage comprises at least one of a left-hand stage that generates input data for the first stage and a right-hand stage that receives output data generated by the first stage [The pipeline comprises more than 2 stages, including a unit/stage N-1 (i.e. left hand stage) that generates input for unit/stage N (i.e. first stage) and unit/stage N+1 (i.e. right hand stage) that receives output from unit/stage N (i.e. first stage). See Gupta at section IV(A), first paragraph; Section VI(A), first paragraph; Figs. 2 and 8].

Regarding claims 23 and 32, taking claim 23 as exemplary, Gupta teaches the apparatus of claim 21, wherein the modification of the operating voltage modifies an operating speed of the first stage [Signals indicating the modification of the applied voltage based on the comparison. Gupta at section IV(B); Figs. 2 & 4. Scaling the voltage applied to a stage also modifies the delay/speed of the stage and, therefore, indication of a modification of operating speed is applied. Gupta at section II(A); section IV(A)].

Regarding claims 25 and 34, taking claim 25 as exemplary, Gupta teaches the apparatus of claim 21, further comprising: a plurality of stage output receiving modules to determine the completion statuses of the first stage and the at least one second stage [Congestion detectors determine the congestion detection output (i.e. completion status) of the stages. Gupta at section IV(B), 1st paragraph; Fig. 4].

Regarding claims 26 and 35, taking claim 26 as exemplary, Gupta teaches the apparatus of claim 25, wherein the plurality of stage output signal receiving modules determine the completion statuses of the first stage and the at least one second stage by monitoring output signals generated by the first stage and the at least one second stage in response to initiating execution of tasks by the first stage and the at least one second stage [Congestion detectors (i.e. modules) determine the congestion detection output (i.e. completion status) of the stages by monitoring the request and ack signals from the respective stages (i.e. in response to initiating execution). Gupta at section IV(B), 1st paragraph; Fig. 4; See also Gupta at section IV(A), last paragraph].

Regarding claims 29 and 38, taking claim 29 as exemplary, Gupta teaches the apparatus of claim 21, wherein the modification is determined based on partial completion statuses that are determined at predetermined locations within the first stage and the at least one second stage [The voltage scaling/modification is determined based on congestion detector outputs (i.e. completion statuses) that are determined by monitoring the request and ack signals from the first and second stages (i.e. at predetermined locations). Gupta at section IV(A), 1st and last paragraphs; section IV(B), 1st paragraph; Fig. 4].

Regarding claim 39, Gupta teaches an apparatus comprising: 
an asynchronous pipeline comprising plurality of stages [The pipeline comprises multiple logic units and stages, including stage n and a next stage n+1. See Gupta at section IV(A), 1st paragraph; Fig. 2]; and 
a plurality of controllers to provide control signals to corresponding stages, wherein the control signals indicate modifications to operating voltages of the corresponding stages [Voltage controllers provides a scaled/modified voltage to corresponding stages. Gupta at section IV(A), 1st paragraph; Fig. 2], wherein the modifications are determined based on a comparison of a completion status of the corresponding stage to at least one completion status of at least one other stage [The scaled/modified voltage is determined based on a comparison of the congestion detector outputs (i.e. completion statuses) of the current stage and the next stage (i.e. ANDing of C and Cn+1 inverted in Fig. 4). Gupta at section IV(B); Fig. 4].

Regarding claim 40, Gupta teaches the apparatus of claim 39, wherein the plurality of controllers are to provide control signals indicating modifications to at least one of an operating speed applied to the corresponding stage [Signals indicating the modification of the applied voltage based on the comparison. Gupta at section IV(B); Figs. 2 & 4. Scaling the voltage applied to a stage also modifies the delay/speed of the stage and, therefore, indication of a modification of operating speed is applied. Gupta at section II(A); section IV(A)] and a drive strength of a buffer in the corresponding stage [Slack matching is performed by modifying the number of slack/buffer stages as appropriate (i.e. based on the comparison of completion statuses), thereby modifying the drive strength of the buffer stages. See Gupta at section V(D)].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 27 and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view Chang et al., “Exploring Asynchronous Design Techniques for Process-Tolerant and Energy-Efficient Subthreshold Operation” (herein Chang).

Regarding claims 27 and 36, taking claim 27 as exemplary, Gupta teaches the apparatus of claim 25, further comprising matched delay paths for each stage [Gupta at section II(B), 2nd paragraph; section IV(A), 2nd paragraph]. Gupta doesn’t that the apparatus comprises: a first replica critical path that corresponds to a critical path in the first stage; and at least one second replica critical path associated with the at least one second stage, wherein the plurality of modules determine the completion statuses of the first stage and the at least one second stage based on output signals generated by the first replica critical path and the at least one second replica critical path in response to input signals provided to the first replica critical path and the at least one second replica critical path simultaneous with initiating execution of tasks by the first stage and the at least one second stage. In the same field of asynchronous circuits, Chang teaches an apparatus comprising: a first replica critical path that corresponds to a critical path in the first stage; and at least one second replica critical path associated with the at least one second stage [Each stage (i.e. a first and a second stage) includes a critical path replica (CPR) delay. Chang at section I, 2nd paragraph; section III(A), 1st paragraph; Fig. 4], wherein the plurality of modules determine the completion statuses of the first stage and the at least one second stage based on output signals generated by the first replica critical path and the at least one second replica critical path in response to input signals provided to the first replica critical path and the at least one second replica critical path simultaneous with initiating execution of tasks by the first stage and the at least one second stage [Completion signals/statuses for each stage are generated using (i.e. in response to) to the input provided in parallel (i.e. simultaneously) with the execution in the respective stage. Chang at section I, 2nd paragraph; section III(A), 1st paragraph; Fig. 4]. Chang teaches that this is an energy efficient implementation for asynchronous circuits [Chang at section IV]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the matched delay paths of Gupta to comprise: a first replica critical path that corresponds to a critical path in the first stage; and at least one second replica critical path associated with the at least one second stage, wherein the plurality of modules determine the completion statuses of the first stage and the at least one second stage based on output signals generated by the first replica critical path and the at least one second replica critical path in response to input signals provided to the first replica critical path and the at least one second replica critical path simultaneous with initiating execution of tasks by the first stage and the at least one second stage, as taught by Chang, in order to provide an energy-efficient implementation of the delay path for the asynchronous pipeline.


Claims 28 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gupta in view Pessolano, U.S. Patent Application Publication No. 2005/0273639.

Regarding claims 28 and 37, taking claim 28 as exemplary, Gupta teaches the apparatus of claim 21. Gupta doesn’t teach that the apparatus further comprises: at least one lookup table indicating estimated completion times for different instruction types, instruction opcodes, or characteristics of input data, and wherein the completion statuses of the first stage and the at least one second stage are determined based on the estimated completion times indicated by at least one of an instruction type, an instruction opcode, or a characteristic of input data associated with tasks executed by the first stage and the at least one second stage. In the analogous art of pipelined processing, Pessolano teaches an apparatus comprising: at least one lookup table indicating estimated completion times for different instruction types, instruction opcodes, or characteristics of input data [Delay table 42 indicates estimated delay (i.e. completion times) for input data patterns. Pessolano at paragraphs 27 and 31; FIG. 5], and wherein completion statuses of a first stage and at least one second stage are determined based on the estimated completion times indicated by at least one of an instruction type, an instruction opcode, or a characteristic of input data associated with tasks executed by the first stage and the at least one second stage [A ready signal (i.e. completion status) for each stage is generated based on the delay (i.e. completion times) stored in the delay table. Pessolano at paragraph 31; FIG. 5]. Estimating the processing activity and delay from an input pattern in this manner enables optimization of various system parameter, such as the power supply, thereby increasing system performance [Pessolano at paragraphs 7-8]. Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the Gupta’s pipeline to further comprise: at least one lookup table indicating estimated completion times for different instruction types, instruction opcodes, or characteristics of input data, and wherein the completion statuses of the first stage and the at least one second stage are determined based on the estimated completion times indicated by at least one of an instruction type, an instruction opcode, or a characteristic of input data associated with tasks executed by the first stage and the at least one second stage, as taught by Pessolano, in order to enable further optimization of the power supply and voltage scaling, thereby increasing system performance.

Allowable Subject Matter
Claims 24 and 33 would be allowable if rewritten to overcome the double patenting rejection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628. The examiner can normally be reached Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123